19-36300-cgm          Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38                   Main Document
                                                Pg 1 of 47



Steven J. Reisman
James V. Drew
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, NY 10022
Telephone:    (212) 940-8800
Facsimile:    (212) 940-8776
Email: sreisman@katten.com
Email: james.drew@katten.com

Counsel for the Wind Down Debtors

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  )   Case No. 19-36300 (CGM)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

           DEBTORS’ FOURTH OMNIBUS OBJECTION TO CERTAIN CLAIMS
         (INSUFFICIENTLY DOCUMENTED CLAIMS, NO LIABILITY CLAIMS,
       IMPROPERLY CLASSIFIED CLAIMS, BOOKS AND RECORDS CLAIMS, AND
                           TIME-BARRED CLAIMS)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE, RECLASSIFY, OR
    MODIFY CERTAIN FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–5 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Wind Down

Debtors”) file this omnibus objection (this “Objection”) with respect to each of the claims set forth


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.
19-36300-cgm              Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38          Main Document
                                                    Pg 2 of 47



on Schedules 1–5 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant

thereunder, a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively)

pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 9013-1(b) of the Local Rules of the Bankruptcy Court for the

Southern District of New York (the “Local Rules”) and this Court’s Objection Procedures Order

(as defined herein). In support of this Objection, the Wind Down Debtors submit the declaration

of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Wind Down

Debtors        and        the    Plan    Administrator   (“M-III”),   attached   hereto   as   Exhibit A

(the “Good Declaration”).               In further support of this Objection, the Wind Down Debtors

respectfully state as follows.

                                                 Relief Requested

          1.          The Wind Down Debtors request entry of an order, substantially in the form

 attached hereto as Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures Order, disallowing and

 expunging, reclassifying, or modifying, as the case may be, the claims identified on:

                     a.         Schedule 1 to the Proposed Order because such claims fail to specify the
                                basis for the claim or provide sufficient supporting documentation in
                                support of such claim (the “Insufficiently Documented Claims”);

                     b.         Schedule 2 to the Proposed Order because such claims seek recovery of
                                certain amounts for which the Wind Down Debtors are not liable (the “No
                                Liability Claims”);

                     c.         Schedule 3 to the Proposed Order because such claims are improperly
                                classified (the “Improperly Classified Claims”);

                     d.         Schedule 4 to the Proposed Order because such claims are inconsistent with
                                the Wind Down Debtors’ books and records (the “Books and Records
                                Claims”); and



                                                         2
19-36300-cgm        Doc 930    Filed 08/06/20 Entered 08/06/20 15:50:38               Main Document
                                           Pg 3 of 47



               e.      Schedule 5 to the Proposed Order because they were filed after the
                       applicable Bar Date (defined below) (the “Time-Barred Claims”).

                                      Jurisdiction and Venue

         2.    The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Wind Down Debtors confirm their consent,

 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

                                            Background

         5.    On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code. At the time of filing the petitions, the Wind

 Down Debtors were operating their businesses and managing their properties as debtors in

 possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. On August 7, 2019,

 the Court entered an order authorizing the joint administration and procedural consolidation of

 the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On August 15, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

 (the “Committee”) [Docket No. 131].



                                                   3
19-36300-cgm      Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38           Main Document
                                          Pg 4 of 47



         6.    On November 15, 2019, the Wind Down Debtors filed the Joint Chapter 11 Plan

 of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 527] (the “Plan”), the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates

 [Docket No. 528], and the Debtors’ Motion for Entry of an Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation Notice Procedures; (III) Forms of Ballots and Notices

 in Connection Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529]. The

 Wind Down Debtors filed revised versions of their Disclosure Statement on December 9, 2019

 [Docket No. 579], December 16, 2019 [Docket No. 596] and December 18, 2019 [Docket No.

 611]. The Court entered the Order Approving (I) the Adequacy of the Disclosure Statement;

 (II) Solicitation and Notice Procedures; (III) Forms of Ballots and Notices in Connection

 Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 612] on December 19,

 2019.

         7.    Following the Wind Down Debtors’ Confirmation Hearing on February 4, 2020,

 the Court entered Findings of Fact, Conclusions of Law, and Order Confirming the Joint Chapter

 11 Plan of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 789] (the “Confirmation

 Order”), on February 5, 2020. The Effective Date of the Plan occurred on February 11, 2020.

 [Docket. No. 797].

                              The Claims Reconciliation Process

         8.     On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214]

 (the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim

 (collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

 Order established the following deadlines: (a) 11:59 p.m., prevailing Eastern Time, on the date


                                                4
19-36300-cgm      Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38              Main Document
                                           Pg 5 of 47



 that was twenty-eight days following completion of service of the Bar Date Notice (as defined in

 the Bar Date Order) as set forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”)

 as the last date and time for certain creditors (including, without limitation, individuals,

 partnerships, corporations, joint ventures, and trusts), other than governmental units, to file Proofs

 of Claims based on prepetition claims, including claims arising under section 503(b)(9) of the

 Bankruptcy Code, against any Debtor; (b) for parties with scheduled pre-petition claims that were

 later amended by the Wind Down Debtors, the later of (i) the General Claims Bar Date or

 (ii) 11:59 p.m., prevailing Eastern Time, on the date that is thirty-five days after the date on which

 the Wind Down Debtors provide notice of an amendment, as the last date and time for such parties

 to file Proofs of Claims against any Debtor (the “Supplemental Bar Date”); and (c) February 3,

 2020, at 11:59 p.m., prevailing Eastern Time, as the last date and time for government units to

 file Proofs of Claims based on pre-petition claims against any Debtor (the “Pre-Petition

 Government Claims Bar Date”).

        9.      On September 17, 2019, the Wind Down Debtors filed their Statements of

 Financial Affairs and Schedules of Assets and Liabilities (collectively, the “Schedules”), as

 required by section 521 of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order

 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income and

 Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of

 Financial Affairs and (II) Granting Related Relief [Docket No. 48].

        10.     On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related




                                                  5
19-36300-cgm       Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38               Main Document
                                           Pg 6 of 47



 Relief [Docket No. 551] (the “Administrative Claims Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claim”) in these chapter 11 cases. Among other things, the Administrative

 Claims Bar Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as

 the last date and time for certain creditors (including, without limitation, individuals, partnerships,

 joint ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

 Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising

 under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

 prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

         11.     As part of the Plan, the Court established certain dates, deadlines, and procedures

 for filing additional Proofs of Administrative Claim. Among other things, the Plan established

 the following additional deadlines: (a) 30 days after the Confirmation Date, i.e., March 6, 2020,

 to file Proofs of Administrative Claim based on claims entitled to administrative priority arising

 between December 16, 2019 and February 5, 2020 (the “Pre-Confirmation Claims Bar Date”),

 and (b) 30 days after the Effective Date, i.e., March 12, 2020, to file Proofs of Administrative

 Claim based on claims entitled to administrative priority arising after the Confirmation Date (the

 “Post-Confirmation Claims Bar Date,” and together with the General Claims Bar Date,

 Supplemental Claims Bar Date, Pre-Petition Government Claims Bar Date, Administrative

 Claims Bar Date, and Pre-Confirmation Claims Bar Date, the “Bar Dates”). See Plan Art. I(A)(2).

         12.     Due to the large volume of claims in these cases, the Court authorized the Wind

 Down Debtors to file omnibus objections to certain claims in accordance with the procedures set

 forth in the Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus

 Claims Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus




                                                   6
19-36300-cgm          Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38                 Main Document
                                                Pg 7 of 47



    Objections to Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the

    Requirement of Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder,

    the “Objection Procedures Order”), entered by the Court on January 15, 2020.2

           13.     Following a thorough review of the Proofs of Claim and Proofs of Administrative

    Claim by M-III, the Wind Down Debtors have determined that the Disputed Claims should be

    disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

    herein and on Schedules 1–5 to the Proposed Order. To ease the administrative burden on the

    Court and the Wind Down Debtors’ estates during the claims reconciliation process, the Wind

    Down Debtors submit this Objection in an omnibus fashion, in accordance with the Bankruptcy

    Rules and the Objection Procedures Order. If the Disputed Claims are not disallowed and

    expunged, reclassified, or modified, as applicable, the potential exists for the relevant Claimants

    to receive an unwarranted recovery against the Wind Down Debtors, to the detriment of other

    similarly-situated creditors. Accordingly, the Wind Down Debtors seek the entry of the Proposed

    Order disallowing and expunging, reclassifying, or modifying, as the case may be, the Disputed

    Claims.

           14.      Pursuant to Bankruptcy Rule 3007 and the Objection Procedures Order, the Wind

    Down Debtors file this Objection to the Disputed Claims on the grounds set forth herein and in

    Schedules 1–5 to the Proposed Order.3 The Wind Down Debtors and their advisors have

    reviewed the Proofs of Claim and Proofs of Administrative Claim filed in these chapter 11 Cases

    and have identified the Disputed Claims that are subject to this Objection. After reviewing the



2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures Order.

3
      See Fed. R. Bankr. P. 3007(d)(1)–(8); Objection Procedures Order ¶ 1.



                                                         7
19-36300-cgm         Doc 930   Filed 08/06/20 Entered 08/06/20 15:50:38              Main Document
                                           Pg 8 of 47



 Disputed Claims, the Wind Down Debtors do not believe that such amounts accurately represent

 the potential liability, if any, of the Wind Down Debtors or their estates for the Disputed Claims

 asserted therein.

                                             Objection

        15.     Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

 section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 11

 U.S.C. § 502(a). Once a party in interest objects, the claimant has the burden to demonstrate the

 validity of the claim. See, e.g., Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. Feb.

 22, 2016).

        16.     Section 503(b) of the Bankruptcy Code provides special priority for “actual,

 necessary costs and expenses of preserving the estate, including wages, salaries, or commission

 for services rendered after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A). This

 priority is meant to facilitate a debtor’s reorganization efforts and encourage third parties that

 would otherwise be reluctant to transact business with the debtor in possession. See, Trs. of

 Amalgamated Ins. Fund v. McFarlin’s Inc., 789 F.2d 98, 101 (2d Cir. 1986) (“Congress granted

 priority to administrative expenses in order to facilitate the efforts of the trustee or debtor in

 possession to rehabilitate the business for the benefit of all the estate’s creditors.”); In re Old

 Carco LLC, 424 B.R. 633, 641–42 (Bankr. S.D.N.Y. 2010) (“Administrative expenses are

 afforded this priority to facilitate the reorganization effort by encouraging third parties, who might

 otherwise be reluctant to deal with a debtor-in-possession, to transact such business. Absent this

 incentive, third parties would refrain from dealing with the debtor-in-possession, thereby

 inhibiting the reorganization effort and harming pre-petition creditors.”) (citations omitted); see

 also In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In re ASARCO, L.L.C.,




                                                  8
19-36300-cgm       Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38           Main Document
                                             Pg 9 of 47



 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for ‘actual and necessary’

 costs . . . provides ‘third parties who lend goods or services necessary to the successful

 reorganization of the debtor’s estate’ with priority claims over those of unsecured creditors.”)

 (internal citations omitted).

        17.     Not all of a debtor’s postpetition expenses or obligations warrant administrative

 priority; rather, administrative priority applies only to a select subset of a debtor’s overall

 expenses, and such expenses must be both “actual” and “necessary.”                   See 11 U.S.C.

 § 503(b)(1)(A).    In the Second Circuit, this means that “[a]n expense will be accorded

 administrative status: (1) if it arises out of a transaction between the creditor and the bankrupt’s

 trustee or debtor-in-possession; and (2) only to the extent that the consideration supporting the

 claimant’s right to payment was both supplied to and beneficial to the debtor-in-possession in the

 operation of the business.” In re Enron Corp., 279 B.R. 695, 705-6 (Bankr. S.D.N.Y. 2002)

 (citing Trs. of Amalgamated Ins. Fund, 789 F.2d at 101); accord Food Employers Labor Relations

 Associated v. Great Atlantic & Pacific Tea Company, 620 F. App’x 31, 33 (2d Cir. 2015)

 (summary order); In re A.C.E. Elevator Co., Inc., 347 B.R. 472, 480 (Bankr. S.D.N.Y. 2006).

        18.     Courts in this circuit and elsewhere have consistently construed section

 503(b)(1)(A) narrowly, holding that claims are entitled to administrative priority under the statute

 only to the extent that the consideration underlying the claim provided a “concrete, discernible

 benefit” to the debtor’s estate. See, e.g., In re CIS Corp., 142 B.R. 640, 644 (S.D.N.Y. 1992)

 (denying request to grant administrative priority to claims because the claimant failed to

 demonstrate that the estate derived any “concrete, discernible benefit”); In re Enron Corp., 279

 B.R. at 705 (“The focus on allowance of a priority is to prevent unjust enrichment of the estate,

 not to compensate the creditor for its loss. Thus, a court looks to the actual benefit to the estate,




                                                  9
19-36300-cgm       Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38              Main Document
                                           Pg 10 of 47



 not the loss sustained by a creditor.”); Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

 (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (“The words ‘actual’

 and ‘necessary’ have been construed narrowly: the debt must benefit [the] estate and its

 creditors.”) (internal citations omitted).

         19.     A claimant seeking relief under section 503(b)(1)(A) bears a “heavy burden” of

 demonstrating that its claim is entitled to administrative priority. In re Bernard Techs., 342 B.R.

 174, 177 (Bankr. D. Del. 2006); see also In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,

 489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the

 claimant and ‘should only be granted under extraordinary circumstances, to wit, when the parties

 seeking priority have sustained their burden of demonstrating that their services are actual and

 necessary to preserve the estate.’”) (quoting In re Amfesco Indus., Inc., 81 B.R. 777, 785 (Bankr.

 E.D.N.Y. 1988); In re Kollel Mateh Efraim, LLC, 456 B.R. 185, 194 (S.D.N.Y. 2011) (“The

 claimant must carry the burden of proving entitlement to an administrative claim by showing that

 the expense. . . was a necessary expense. . . [and] directly and substantially benefitted the estate.”)

 (internal quotations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y.

 1989) (explaining that, for equitable considerations between parties, priorities are to be narrowly

 construed, and “if one claimant is to be preferred over others, the purpose should be clear”)

 (internal quotations and citations omitted).

        A.      Insufficiently Documented Claims

         20.     As set forth in more detail on Schedule 1 to the Proposed Order, the Wind Down

 Debtors object to the Insufficiently Documented Claims because the Wind Down Debtors have

 determined that the Insufficiently Documented Claims fail to specify the basis for the claim or




                                                  10
19-36300-cgm          Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38           Main Document
                                               Pg 11 of 47



    provide sufficient supporting documentation in support of such claim.4 Accordingly, the Wind

    Down Debtors request that the Court disallow and expunge the Insufficiently Documented Claims

    in their entirety from the Claims Register.

               i.      Insufficiently Documented Administrative Claims

            21.      Many of the Insufficiently Documented Claims are asserted as Administrative

    Claims against the Wind Down Debtors pursuant to section 503(b) of the Bankruptcy Code (the

    “Insufficiently Documented Administrative Claims”. As noted above, Section 502(a) of the

    Bankruptcy Code generally affords prima facie validity to proofs of claim filed pursuant to

    section 501 of the Bankruptcy Code. However, this presumption does not apply to claims asserted

    for administrative expenses under section 503(b) of the Bankruptcy Code. It has long been the

    case that an administrative claimant has the burden of proof of establishing their claim’s validity

    and worth. See Woods v. City Nat. Bank & Trust Co. of Chicago, 312 U.S. 262, 268 (1941);

    Matter of Cott Corp., 47 B.R. 487, 491 (Bankr. D. Conn. 1984) (“A priority claimant has the

    burden of proving that ‘those expenses incurred ... preserve the estate for the benefit of all

    creditors.’”    (quoting   In    re   O.P.M.   Leasing   Services,   Inc.,   23   B.R.   104,   121

    (Bankr.S.D.N.Y.1982); see also Matter of TransAmerican Nat. Gas Corp., 978 F.2d at 1416

    (finding that the burden of proof rests with the claimant, “[m]ere allegations, unsupported by

    evidence, are insufficient to rebut the movant’s prima facie case.”) (internal citations omitted);

    Woodburn Assocs. v. Kahn (In re Hemingway Transport, Inc.), 954 F.2d 1, 5 (1st Cir. 1992) (“The

    burden of proving entitlement to priority payment as an administrative expense . . . rests with the

    party requesting it.”) (internal citations omitted).




4
      See Objection Procedures Order ¶ 1(c).



                                                     11
19-36300-cgm        Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38           Main Document
                                           Pg 12 of 47



           22.     Accordingly, with respect to the Insufficiently Documented Administrative

 Claims, the Wind Down Debtors object on the basis that such asserted claims are Insufficiently

 Documented Claims because: (a) the relevant Proofs of Administrative Claim do not meet the

 burden of demonstrating, by a preponderance of the evidence, that such claims are entitled to

 priority treatment under section 503(b) of the Bankruptcy Code, or (b) the relevant Proofs of

 Administrative Claim do not comply with the procedures required under the Administrative Bar

 Date Order, such as by failing to be asserted via the Court-approved Proof of Administrative

 Claim Form (as defined in the Administrative Bar Date Order).

             ii.     Other Insufficiently Documented Claims

           23.     The remainder of the Insufficiently Documented Claims are similarly deficient in

 that they provide no evidence as to the validity of the claim (the “Other Insufficiently Documented

 Claims”). As noted above, a proof of claim must “set forth the facts necessary to support the

 claim.”     In re Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000) (citing COLLIER ON

 BANKRUPTCY ¶ 3001.09[1] (15th ed. rev. 2005)). If the proof of claim fails to set forth the

 necessary supporting facts, it is “not entitled to the presumption of prima facie validity, and the

 burdens of going forward and of proving its claims by a preponderance of the evidence are on the

 [claimant].” In re Marino, 90 B.R. 25, 28 (Bankr. D. Conn. 1988). Without providing sufficient

 information or documentation to allow the Wind Down Debtors to reconcile the proofs of claim,

 the Other Insufficiently Documented Claims fail to satisfy the requirements for a proof of claim.

 See In re 20/20 Sport, Inc., 200 B.R. 972, 978 (Bankr. S.D.N.Y 1996) (“In bankruptcy cases,

 courts have traditionally analogized a creditor’s claim to a civil complaint, [and] a trustee’s

 objection to an answer . . . .”).

           24.     The Other Insufficiently Documented Claims do not contain enough information

 to allow the Wind Down Debtors to determine from the proofs of claim themselves what amount,


                                                 12
19-36300-cgm      Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38            Main Document
                                         Pg 13 of 47



 if any, is valid and owed to the Claimants by the Wind Down Debtors. Accordingly, the Wind

 Down Debtors request that the Court disallow and expunge the Insufficiently Documented Claims

 in their entirety from the Claims Register as set forth on Schedule 1 of the Proposed Order.

       B.      No Liability Claims

        25.     The Wind Down Debtors object to the No Liability Claims for the reasons set forth

 below and in more detail on Schedule 2 to the Proposed Order. Many of the No Liability Claims

 are asserted as Administrative Claims or Priority Claims against the Wind Down Debtors.

 However, the No Liability Claims—including those asserted as “actual, necessary costs and

 expenses of preserving the estate” pursuant to section 503(b) of the Bankruptcy Code—seek

 recovery of certain amounts for which the Wind Down Debtors are not liable. For example, the

 Wind Down Debtors believe they may have valid defenses, such as setoff, that would reduce or

 fully offset certain of the No Liability Claims, and other of the No Liability Claims demand

 payment for which the Wind Down Debtors are not liable in any event. Accordingly, to prevent

 an unwarranted recovery by the Claimants asserting the No Liability Claims to the detriment of

 other creditors, the Wind Down Debtors respectfully request entry of an order disallowing and

 expunging the No Liability Claims in their entirety from the Claims Register.

       C.      Improperly Classified Claims

        26.     As set forth in more detail on Schedule 3 to the Proposed Order, the Wind Down

 Debtors object to such Improperly Classified Claims because the Wind Down Debtors have

 determined that these claims assert a priority that is not reflected on the Wind Down Debtors’

 books and records or assert a priority that is not supported under the Bankruptcy Code. Failure

 to reclassify, or modify, as the case may be, the Improperly Classified Claims could result in the

 relevant Claimant receiving an unwarranted recovery against the Wind Down Debtors.

 Accordingly, the Wind Down Debtors respectfully request entry of an order reclassifying or


                                                13
19-36300-cgm          Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38          Main Document
                                               Pg 14 of 47



    modifying the Improperly Classified Claims with the priority identified in the column labeled

    “Proposed Claim Amounts,” as applicable, on Schedule 3 to the Proposed Order.

           27.      The Improperly Classified Claims stem from invoices that relate to goods

    delivered more than twenty days prior to the Petition Date or for pre-petition services (the “False

    Priority Claims”). The Wind Down Debtors have thoroughly reviewed their books and records

    along with the False Priority Claims and any documents filed in support therewith, and have

    determined that the False Priority Claims should be reclassified as general unsecured claims as

    the False Priority Claims were on account of goods sold and delivered to the Wind Down Debtors

    more than 20 days before the Petition Date or for pre-petition services. Therefore, none of the

    False Priority Claims are entitled to priority status under section 503 of the Bankruptcy Code and

    should be reclassified as general unsecured claims. The Wind Down Debtors reserve the right to

    further object to the False Priority Claims on any applicable grounds. Failure to reclassify or

    modify the False Priority Claims could result in the Claimants receiving an improper recovery on

    account of their False Priority Claims, to the detriment of the Wind Down Debtors’ other similarly

    situated creditors. Therefore, the Wind Debtors seek entry of the Proposed Order reclassifying

    or modifying the False Priority Claims as general unsecured claims, as set forth on Schedule 3 to

    the Proposed Order.

          D.       Books and Records Claims

           28.      As set forth in more detail on Schedule 4 to the Proposed Order, the Wind Down

    Debtors object to the Books and Records Claims because the Wind Down Debtors have

    determined that the Books and Records Claims are inconsistent with the Wind Down Debtors’

    books and records.5 Accordingly, the Wind Down Debtors request that the Court reduce or


5
      See Objection Procedures Order ¶ 1(a).



                                                   14
19-36300-cgm          Doc 930        Filed 08/06/20 Entered 08/06/20 15:50:38         Main Document
                                                Pg 15 of 47



    disallow and expunge, as the case may be, the Books and Records Claims from the Claims

    Register as set forth on Schedule 4.

          E.       Time-Barred Claims

           29.      As set forth in more detail on Schedule 5 to the Proposed Order, the Wind Down

    Debtors object to the Time-Barred Claims because the Time-Barred Claims were not filed on or

    before the applicable Bar Date.6 Accordingly, the Wind Down Debtors request that the Court

    disallow and expunge the Time-Barred Claims in their entirety from the Claims Register as set

    forth on Schedule 5.

                                           Reservation of Rights

           30.      Nothing contained herein is intended or should be construed as an admission as to

    the validity of any claim against the Wind Down Debtors, a waiver of the Wind Down Debtors’

    or any party in interest’s rights to dispute any claims, assert counterclaims, rights of offset or

    recoupment, defenses, object to claims (or other claims or causes of action of a Claimant) on any

    grounds not previously raised in an objection, unless the Bankruptcy Court has allowed a claim

    or ordered otherwise, or seek to estimate any claim at a later date, or an approval or assumption

    of any agreement, contract, or lease under section 365 of the Bankruptcy Code. The Wind Down

    Debtors expressly reserve their right to contest any claim related to the relief sought herein.

    Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

    the Court is not intended to be nor should it be construed as an admission as to the validity of any

    claim or a waiver of the Wind Down Debtors’ or any party in interest’s rights to subsequently

    dispute and/or contest such claim.




6
      See Fed. R. Bankr. P. 3007(d)(4).



                                                    15
19-36300-cgm         Doc 930    Filed 08/06/20 Entered 08/06/20 15:50:38               Main Document
                                           Pg 16 of 47



          Compliance with the Objection Procedures Order and the Bankruptcy Rules

          31.    The Wind Down Debtors respectfully state that the content of this Objection is in

 full compliance with the Objection Procedures Order and the Bankruptcy Rules.

          32.    The Wind Down Debtors further respectfully state that notice and service of this

 Objection will be in full compliance with the Objection Procedures Order, the Bankruptcy Rules,

 and Local Rule 9013-(1)(b) for the following reasons:

                a.      This Objection will be filed with the Court and served upon (i) the affected

                        Claimant set forth on each Proof of Claim subject to this Objection or their

                        respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have

                        filed a request for service of papers under Bankruptcy Rule 2002; and

                b.      With respect to service on Claimants affected by this Objection, the Wind

                        Down Debtors will also serve each such Claimant with a customized

                        Objection Notice tailored, as appropriate, to address the particular creditor,

                        claim, and objection in accordance with the Objection Procedures Order.

                                    Separate Contested Matter

          33.    To the extent that a response is filed regarding any Disputed Claim and the Wind

 Down Debtors are unable to resolve any such response, each such Disputed Claim, and the

 Objection as it pertains to such Disputed Claim, will constitute a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. Further, the Wind

 Down Debtors request that any order entered by the Court regarding an objection or other reply

 asserted in response to this Objection be deemed a separate order with respect to each Proof of

 Claim.




                                                   16
19-36300-cgm       Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38              Main Document
                                          Pg 17 of 47



                                               Notice

        34.     Notice of this Objection will be provided in accordance with the Final Order

 Establishing    Certain    Notice,   Case     Management,      and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures Order. The Wind Down Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

        35.     No prior request for the relief sought in this Objection has been made to this or any

 other court.


New York, NY                                    By: /s/ Steven J. Reisman
Dated: August 6, 2020                           Steven J. Reisman
                                                James V. Drew
                                                KATTEN MUCHIN ROSENMAN LLP
                                                575 Madison Avenue
                                                New York, NY 10022
                                                Telephone:    (212) 940-8800
                                                Facsimile:    (212) 940-8776
                                                Email: sreisman@katten.com
                                                Email: james.drew@katten.com

                                                Counsel for the Wind Down Debtors




                                                 17
19-36300-cgm   Doc 930   Filed 08/06/20 Entered 08/06/20 15:50:38   Main Document
                                    Pg 18 of 47



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm          Doc 930        Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                Pg 19 of 47




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                   DECLARATION OF CHRISTOPHER A. GOOD
      IN SUPPORT OF WIND DOWN DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.     I submit this declaration in support of the Wind Down Debtors’ Fourth Omnibus

Objection to Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”)

and have served as financial advisor to Barneys New York, Inc. and its affiliates since June 26,

2019. I also serve as Plan Administrator for the Wind-Down Debtors. I have over 10 years of

experience in financial restructuring, investment banking, private equity, interim management,

turnaround, and management consulting across a wide variety of industries, including, but not

limited to, the retail and real-estate industries.

              2.    The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Wind Down




1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                           1
19-36300-cgm      Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38            Main Document
                                         Pg 20 of 47



 Debtors’ employees or advisors, or employees of M-III working directly with me or under my

 supervision, direction, or control, or from the Wind Down Debtors’ books and records maintained

 in the ordinary course of their business. If I were called upon to testify, I could and would

 competently testify to the facts set forth herein on that basis. I am authorized to submit this

 declaration on behalf of the Wind Down Debtors.

        3.      I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Wind Down Debtors’ current employees, advisors and professionals who have reviewed

 the Wind Down Debtors’ Schedules and/or books and records with respect to the Disputed

 Claims. For the reasons set forth in the Objection and Schedules 1–5 to the Proposed Order, I

 have determined that the Disputed Claims fail to comport with the Wind Down Debtors’ books

 and records and thus should not be allowed in the amounts asserted. I therefore believe the

 Disputed Claims should instead be disallowed and expunged, reclassified, or modified, consistent

 with the treatment for each such Disputed Claim set forth on Schedules 1–5 to the Proposed

 Order, which are more reflective of the Wind Down Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: August 6, 2020                              By: /s/ Christopher A. Good
 New York, NY                                       Christopher A. Good
                                                    Director
                                                    M-III Advisors, LP




                                                2
19-36300-cgm   Doc 930   Filed 08/06/20 Entered 08/06/20 15:50:38   Main Document
                                    Pg 21 of 47



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm          Doc 930        Filed 08/06/20 Entered 08/06/20 15:50:38                    Main Document
                                                Pg 22 of 47




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                     ORDER GRANTING WIND DOWN DEBTORS’ FOURTH
                        OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Wind Down Debtors”) for entry of an order (this “Order”)

disallowing and expunging, reclassifying, or modifying each of the Disputed Claims, in

accordance with the treatment for each Disputed Claim as described in Schedules 1–5 to this

Order, all as more fully set forth in the Objection; and upon the Good Declaration filed in support

of the Objection; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012; and this Court having the power to

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Objection in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Wind Down Debtors’ notice of

the Objection and opportunity for a hearing on the Objection were appropriate under the


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                          1
19-36300-cgm      Doc 930        Filed 08/06/20 Entered 08/06/20 15:50:38           Main Document
                                            Pg 23 of 47



circumstances and no other notice need be provided; and this Court having reviewed the Objection

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”), if any; and this Court having determined that the legal and factual bases set

forth in the Objection and at the Hearing, if any, establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      Each Insufficiently Documented Claim identified on Schedule 1 attached hereto

 is disallowed and expunged in its entirety.

        3.      Each No Liability Claim identified on Schedule 2 attached hereto is disallowed

 and expunged in its entirety.

        4.      Each Improperly Classified Claim identified on Schedule 3 to this Order is

 reclassified or modified, as the case may be; provided that the Wind Down Debtors reserve the

 right to later object to any such reclassified claim on any applicable grounds.

        5.      Each Books and Records Claim on Schedule 4 attached hereto is reduced and/or

 disallowed and expunged in its entirety.

        6.      Each Time-Barred Claim identified on Schedule 5 attached hereto is disallowed

 and expunged in its entirety.

        7.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the




                                                  2
19-36300-cgm      Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38              Main Document
                                          Pg 24 of 47



 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Wind Down Debtors’ rights under the

 Bankruptcy Code or any other applicable law.

        8.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. This

 Order will be deemed a separate order with respect to each Disputed Claim.

        9.      The Wind Down Debtors are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Objection.

        10.     Bankruptcy Management Solutions, Inc. (d/b/a Stretto), the claims agent retained

 in the Debtors’ Chapter 11 cases, is authorized and directed to update the claims register

 maintained in these Chapter 11 cases to reflect the relief granted in this Order.

        11.     Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in Rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, NY
 Dated: ___________, 2020

                                                      THE HONORABLE CECILIA G. MORRIS
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
19-36300-cgm   Doc 930   Filed 08/06/20 Entered 08/06/20 15:50:38   Main Document
                                    Pg 25 of 47



                                  SCHEDULES
                   19-36300-cgm        Doc 930    Filed 08/06/20 Entered 08/06/20 15:50:38                         Main Document
                                                               Pg 26 of 47
                                              Schedule 1 – Insufficiently Documented Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts             Proposed Claim Amounts         Reason for Objection
1   FELICIA FISHER        Barneys New York,    1563     11/14/2019             Administrative: $0.00                    Expunged   This claim fails to specify the
                          Inc.                                                     Secured: $0.00                                  basis for the claim or provide
                                                                                     Priority: $0.00                               sufficient supporting
                                                                      General Unsecured: $3,283.08                                 documentation in support of
                                                                                                                                   such claim. See paragraphs
                                                                                   Total: $3,283.08                                20-24.
2   HADIDA, AHARON        Barneys New York,    5679     2/22/2020             Administrative: $0.00                    Expunged    This claim fails to specify the
                          Inc.                                                      Secured: $0.00                                 basis for the claim or provide
                                                                                Priority: $40,000.00                               sufficient supporting
                                                                          General Unsecured: $0.00                                 documentation in support of
                                                                                                                                   such claim. See paragraphs
                                                                                  Total: $40,000.00                                20-24.
3   KYONGHEE PARK         BNY Licensing          32      1/7/2020           Administrative: $643.29                    Expunged    This claim fails to specify the
                          Corp.                                                   Secured: $643.29                                 basis for the claim or provide
                                                                                   Priority: $643.29                               sufficient supporting
                                                                        General Unsecured: $643.29                                 documentation in support of
                                                                                                                                   such claim. See paragraphs
                                                                                    Total: $2,573.16                               20-24.
4   RANDY SLIFKA          Barneys New York,    5453     1/30/2020          Administrative: $5,301.39                   Expunged    This claim fails to specify the
                          Inc.                                                       Secured: $0.00                                basis for the claim or provide
                                                                                       Priority: $0.00                             sufficient supporting
                                                                          General Unsecured: $0.00                                 documentation in support of
                                                                                                                                   such claim. See paragraphs
                                                                                   Total: $5,301.39                                20-24.
5   XTGLOBAL, INC.        Barney's, Inc.        245     10/4/2019              Administrative: $0.00                   Expunged    This claim fails to specify the
                                                                                    Secured: $0.00                                 basis for the claim or provide
                                                                                Priority: $16,666.66                               sufficient supporting
                                                                     General Unsecured: $30,853.34                                 documentation in support of
                                                                                                                                   such claim. See paragraphs
                                                                                   Total: $47,520.00                               20-24.


    TOTALS                                                                               $98,677.63                        $0.00




                                                                     Page 1 of 1
                    19-36300-cgm      Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                    Main Document
                                                              Pg 27 of 47
                                                     Schedule 2 - No Liability Claims


                                                    Claim                                                Proposed Claim
        Name of Claimant            Debtor Name       #     Date Filed    Current Claim Amounts             Amounts                Reason for Objection
1   AHARON HADIDA              Barneys New York,    5759    2/28/2020         Administrative: $0.00             Expunged   This is an employee benefits related
                               Inc.                                                 Secured: $0.00                         claim to which the Wind Down
                                                                                Priority: $40,000.00                       Debtors do not owe. See paragraph
                                                                          General Unsecured: $0.00                         25.
                                                                                  Total: $40,000.00
2   AYRAPETYAN, VLADIMIR       Barneys New York,     5074    1/8/2020         Administrative: $0.00             Expunged   This is an employee benefits related
                               Inc.                                                 Secured: $0.00                         claim to which the Wind Down
                                                                                Priority: $30,480.00                       Debtors do not owe. See paragraph
                                                                          General Unsecured: $0.00                         25.
                                                                                  Total: $30,480.00
3   CIFONELLI SLU              Barneys New York,     3990   12/15/2019   Administrative: $101,752.37            Expunged   This is a claim for post-petition goods
                               Inc.                                                   Secured: $0.00                       sold that the Wind Down Debtors
                                                                                       Priority: $0.00                     have no record of ever receiving.
                                                                          General Unsecured: $0.00                         See paragraph 25.
                                                                                 Total: $101,752.37
4   COMPONENTS BY JOHN         Barneys New York,     3548   12/9/2019     Administrative: $33,538.50            Expunged   This is a claim for post-petition goods
    MCCOY INC.                 Inc.                                                  Secured: $0.00                        sold that the Wind Down Debtors
                                                                                       Priority: $0.00                     have no record of ever receiving.
                                                                          General Unsecured: $0.00                         See paragraph 25.
                                                                                  Total: $33,538.50
5   DUDLEY, EDGAR              Barneys New York,     5476    2/3/2020         Administrative: $0.00             Expunged   This is a claim for services performed
                               Inc.                                                  Secured: $0.00                        that the Wind Down Debtors have no
                                                                                       Priority: $0.00                     record of being performed. See
                                                                          General Unsecured: $0.00                         paragraph 25.
                                                                                        Total: $0.00
6   EXECUTIVE RISK SPECIALTY   Barney's, Inc.        422    10/16/2019        Administrative: $0.00             Expunged   This is a claim for pre-petition
    INSURANCE COMPANY                                                                Secured: $0.00                        insurance premiums to which the
                                                                                       Priority: $0.00                     Wind Down Debtors are not liable.
                                                                          General Unsecured: $0.00                         See paragraph 25.
                                                                                        Total: $0.00
7   MORRIS C. BENUN            Barneys New York,     3880   12/12/2019        Administrative: $0.00             Expunged   The claim states that claimant is
                               Inc.                                                 Secured: $0.00                         “unsure” of the basis of the claim and
                                                                                     Priority: $0.00                       the Wind Down Debtors have no
                                                                          General Unsecured: $0.00                         record of amounts owed to claimant.
                                                                                      Total: $0.00                         See paragraph 25.
8   POSSIBILITY                Barney's, Inc.        467    10/17/2019        Administrative: $0.00             Expunged   Any amounts owed to this claimant
    ENTERTAINMENT LLC                                                         Secured: $46,180.00                          are with respect to its secured claim,
                                                                                      Priority: $0.00                      and thus the Wind Down Debtors
                                                                          General Unsecured: $0.00                         have no liability on the administrative
                                                                                  Total: $46,180.00                        claim. See paragraph 25.




                                                                 Page 1 of 2
                  19-36300-cgm     Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38                   Main Document
                                                            Pg 28 of 47
                                                   Schedule 2 - No Liability Claims


                                                  Claim                                               Proposed Claim
          Name of Claimant       Debtor Name        #     Date Filed   Current Claim Amounts             Amounts                Reason for Objection
9    RETAILMENOT, INC.       Barney's, Inc.        732    1/10/2020    Administrative: $10,495.00            Expunged   The claimant seeks payment for
                                                                                  Secured: $0.00                        post-petition services performed, but
                                                                                    Priority: $0.00                     the Wind Down Debtors have no
                                                                       General Unsecured: $0.00                         evidence that the claimant performed
                                                                               Total: $10,495.00                        work on behalf of the Wind Down
                                                                                                                        Debtors. See paragraph 25.
10   SANDI BURROWS &         Barneys New York,     5098   1/9/2020     Administrative: $22,279.22            Expunged   This claim is for goods that were
     COMPANY                 Inc.                                                 Secured: $0.00                        ordered by were never delivered to
                                                                                    Priority: $0.00                     the Wind Down Debtors. See
                                                                       General Unsecured: $0.00                         Paragraph 25.
                                                                               Total: $22,279.22


     TOTALS                                                                          $284,725.09                $0.00




                                                               Page 2 of 2
                       19-36300-cgm          Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                       Pg 29 of 47
                                                        Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                  Reason for Objection
1   AAA FIRE PROTECTION     Barneys New York,     197     8/16/2019             Administrative: $0.00               Administrative: $0.00     This is a claim for goods
    SERVICE, INC.           Inc.                                                      Secured: $0.00                     Secured: $0.00       delivered more than twenty
                                                                                   Priority: $5,757.55                    Priority: $0.00     days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $5,757.55       or for pre-petition services.
                                                                                    Total: $5,757.55                   Total: $5,757.55       See paragraphs 26-27.
2   ALBERTUS SWANEPOEL      Barneys New York,    3655     12/10/2019         Administrative: $1,440.00               Administrative: $0.00    This is a claim for goods
                            Inc.                                                       Secured: $0.00                    Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $1,440.00      or for pre-petition services.
                                                                                     Total: $1,440.00                   Total: $1,440.00      See paragraphs 26-27.
3   AYAMI NISHIMURA LAB     Barneys New York,    194      8/16/2019              Administrative: $0.00               Administrative: $0.00    This is a claim for goods
    LLC                     Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                   Priority: $1,200.00                      Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $1,200.00      or for pre-petition services.
                                                                                     Total: $1,200.00                    Total: $1,200.00     See paragraphs 26-27.
4   BABY CROSS SRL          Barneys New York,    3414     12/6/2019        Administrative: $22,881.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                        Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $22,881.00      or for pre-petition services.
                                                                                   Total: $22,881.00                   Total: $22,881.00      See paragraphs 26-27.
5   BONNIE & CLAUS, INC.    Barneys New York,    3832     12/12/2019      Administrative: $190,283.50         Administrative: $155,281.00     This is a claim for goods
                            Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                        Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                       General Unsecured: $36,714.00       General Unsecured: $71,716.50      or for pre-petition services.
                                                                                  Total: $226,997.50                  Total: $226,997.50      See paragraphs 26-27.
6   BRIGHT RIVER USA LLC    Barney's, Inc.       630      12/19/2019        Administrative: $80,252.94         Administrative: $11,868.19     This is a claim for goods
                                                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $68,384.75      or for pre-petition services.
                                                                                    Total: $80,252.94                  Total: $80,252.94      See paragraphs 26-27.
7   BUGBUSTERS OF LONG      Barneys New York,    228      8/19/2019             Administrative: $0.00                Administrative: $0.00    This is a claim for goods
    ISLAND                  Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                    Priority: $5,226.00                    Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $5,226.00      or for pre-petition services.
                                                                                     Total: $5,226.00                   Total: $5,226.00      See paragraphs 26-27.
8   C LAVINGE               Barney's, Inc.       589      12/9/2019          Administrative: $3,341.06               Administrative: $0.00    This is a claim for goods
    MANAGEMENT DBA                                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
    HOME AGENCY                                                                          Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $3,341.06      or for pre-petition services.
                                                                                     Total: $3,341.06                   Total: $3,341.06      See paragraphs 26-27.
9   CALZATURIFICIO          Barneys New York,    3943     12/13/2019        Administrative: $26,041.05               Administrative: $0.00    This is a claim for goods
    FRATELLI VANNI S.R.L.   Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $26,041.05      or for pre-petition services.
                                                                                    Total: $26,041.05                  Total: $26,041.05      See paragraphs 26-27.




                                                                       Page 1 of 15
                        19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                   Main Document
                                                                       Pg 30 of 47
                                                        Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name      Claim #   Date Filed   Current Claim Amounts             Proposed Claim Amounts                  Reason for Objection
10   CAMAC S.R.L.           Barneys New York,    5077      1/9/2020        Administrative: $8,122.47              Administrative: $0.00     This is a claim for goods
                            Inc.                                                     Secured: $0.00                    Secured: $0.00       delivered more than twenty
                                                                                       Priority: $0.00                  Priority: $0.00     days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $8,122.47       or for pre-petition services.
                                                                                   Total: $8,122.47                  Total: $8,122.47       See paragraphs 26-27.
11   CAMICERIA SCABO DI     Barneys New York,    737      10/4/2019       Administrative: $28,307.39               Administrative: $0.00    This is a claim for goods
     BOLZONELLA SRL         Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $28,307.39      or for pre-petition services.
                                                                                  Total: $28,307.39                  Total: $28,307.39      See paragraphs 26-27.
12   CARBON AND HYDE LLC    Barneys New York,    4685     12/27/2019      Administrative: $17,810.60          Administrative: $7,603.25     This is a claim for goods
                            Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $10,207.35      or for pre-petition services.
                                                                                  Total: $17,810.60                  Total: $17,810.60      See paragraphs 26-27.
13   CARLY RUSS             Barneys New York,    366      8/27/2019           Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                  Priority: $1,500.00                     Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $1,500.00      or for pre-petition services.
                                                                                   Total: $1,500.00                   Total: $1,500.00      See paragraphs 26-27.
14   CHELA MITCHELL         Barneys New York,    667      9/30/2019           Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                  Priority: $4,200.00                     Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $4,200.00      or for pre-petition services.
                                                                                   Total: $4,200.00                   Total: $4,200.00      See paragraphs 26-27.
15   CHIARUGI FIRENZE       Barney's, Inc.       585      12/6/2019       Administrative: $30,639.60               Administrative: $0.00    This is a claim for goods
     PELLETTERIA SRL                                                                 Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $30,639.60      or for pre-petition services.
                                                                                  Total: $30,639.60                  Total: $30,639.60      See paragraphs 26-27.
16   CHRISTINE ELLIS        Barneys New York,    3814     12/12/2019      Administrative: $29,000.00         Administrative: $25,599.92     This is a claim for goods
     ASSOCIATES SRL         Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $3,400.08      or for pre-petition services.
                                                                                  Total: $29,000.00                  Total: $29,000.00      See paragraphs 26-27.
17   CNIOTAIL INIS MEAIN    Barneys New York,    5642     2/19/2020       Administrative: $18,169.20               Administrative: $0.00    This is a claim for goods
     DBA INIS MEAIN         Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
     KNITTING COMPANY                                                                  Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $18,169.20      or for pre-petition services.
                                                                                  Total: $18,169.20                  Total: $18,169.20      See paragraphs 26-27.
18   COMPLETE FIRE          Barneys New York,    645      9/26/2019        Administrative: $3,046.12               Administrative: $0.00    This is a claim for goods
     SOLUTIONS INC.         Inc.                                                     Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $3,046.12      or for pre-petition services.
                                                                                   Total: $3,046.12                   Total: $3,046.12      See paragraphs 26-27.




                                                                       Page 2 of 15
                       19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                    Main Document
                                                                      Pg 31 of 47
                                                       Schedule 3 - Improperly Classified Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed   Current Claim Amounts              Proposed Claim Amounts                Reason for Objection
19   CONTINUANT, INC.      Barneys New York,    5385     1/23/2020       Administrative: $23,124.75                Administrative: $0.00   This is a claim for monthly
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     invoices issues after the
                                                                                      Priority: $0.00                    Priority: $0.00   claimant’s contract was
                                                                         General Unsecured: $0.00        General Unsecured: $23,124.75     rejected. See paragraph 26.
                                                                                 Total: $23,124.75                   Total: $23,124.75
20   COUP DE CHAMPIGNON    Barney's, Inc.       646      12/27/2019       Administrative: $22,045.00               Administrative: $0.00   This is a claim for goods
     CO., LTD                                                                        Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $22,045.00     or for pre-petition services.
                                                                                  Total: $22,045.00                  Total: $22,045.00     See paragraphs 26-27.
21   CULTIVATE INDUSTRY    Barney's, Inc.       647      12/26/2019      Administrative: $12,761.00                Administrative: $0.00   This is a claim for goods
     CO., LTD.                                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                         General Unsecured: $0.00        General Unsecured: $12,761.00     or for pre-petition services.
                                                                                 Total: $12,761.00                   Total: $12,761.00     See paragraphs 26-27.
22   DALESSANDRO SRL       Barney's, Inc.       724      1/10/2020        Administrative: $8,181.48                Administrative: $0.00   This is a claim for goods
                                                                                    Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                         General Unsecured: $0.00         General Unsecured: $8,181.48     or for pre-petition services.
                                                                                   Total: $8,181.48                   Total: $8,181.48     See paragraphs 26-27.
23   DAVID COLBERT LLC     Barneys New York,    161      8/15/2019             Administrative: $0.00               Administrative: $0.00   This is a claim for goods
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                Priority: $13,650.00                     Priority: $0.00   days prior to the Petition Date
                                                                      General Unsecured: $7,203.00       General Unsecured: $20,853.00     or for pre-petition services.
                                                                                 Total: $20,853.00                   Total: $20,853.00     See paragraphs 26-27.
24   DAVID COLBERT LLC     Barney's, Inc.       538      11/19/2019           Administrative: $0.00                Administrative: $0.00   This is a claim for goods
                                                                                    Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                 Priority: $7,389.00                     Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $7,389.00     or for pre-petition services.
                                                                                   Total: $7,389.00                   Total: $7,389.00     See paragraphs 26-27.
25   DEBS TEXTILE          Barneys New York,    5284     1/16/2020         Administrative: $3,529.20               Administrative: $0.00   This is a claim for goods
     CORPORATION           Inc.                                                      Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $3,529.20     or for pre-petition services.
                                                                                   Total: $3,529.20                   Total: $3,529.20     See paragraphs 26-27.
26   DENHAM THE            Barneys New York,    5520     2/10/2020        Administrative: $12,911.89               Administrative: $0.00   This is a claim for goods
     JEANMAKER BV          Inc.                                                      Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00       General Unsecured: $12,911.89     or for pre-petition services.
                                                                                  Total: $12,911.89                  Total: $12,911.89     See paragraphs 26-27.
27   DIGITECH PRINTERS     Barneys New York,    3569     12/9/2019         Administrative: $4,941.30               Administrative: $0.00   This is a claim for goods
                           Inc.                                                      Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $4,941.30     or for pre-petition services.
                                                                                   Total: $4,941.30                   Total: $4,941.30     See paragraphs 26-27.




                                                                      Page 3 of 15
                       19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                          Main Document
                                                                      Pg 32 of 47
                                                       Schedule 3 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed        Current Claim Amounts               Proposed Claim Amounts                 Reason for Objection
28   DIRECT ENERGY         Barneys New York,     895     10/16/2019           Administrative: $49,558.17                 Administrative: $0.00   This is a claim for goods
     BUSINESS, LLC         Inc.                                                          Secured: $0.00                       Secured: $0.00     delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $52,470.84       General Unsecured: $102,029.01     or for pre-petition services.
                                                                                     Total: $102,029.01                   Total: $102,029.01     See paragraphs 26-27.
29   DIVINA MODE SRL       Barney's, Inc.       746      1/14/2020             Administrative: $13,734.90                Administrative: $0.00   This is a claim for goods
                                                                                          Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                            Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                               General Unsecured: $0.00        General Unsecured: $13,734.90     or for pre-petition services.
                                                                                       Total: $13,734.90                   Total: $13,734.90     See paragraphs 26-27.
30   DONNIE MYERS STUDIO   Barneys New York,    3759     12/11/2019                Administrative: $0.00                 Administrative: $0.00   This is a claim for goods
     INC.                  Inc.                                                           Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                       Priority: $7,000.00                     Priority: $0.00   days prior to the Petition Date
                                                                               General Unsecured: $0.00         General Unsecured: $7,000.00     or for pre-petition services.
                                                                                        Total: $7,000.00                    Total: $7,000.00     See paragraphs 26-27.
31   ECOKAI                Barneys New York,    479       9/6/2019                 Administrative: $0.00                 Administrative: $0.00   This is a claim for goods
     ENVIRONMENTAL, INC.   Inc.                                                           Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                       Priority: $9,265.00                     Priority: $0.00   days prior to the Petition Date
                                                                               General Unsecured: $0.00         General Unsecured: $9,265.00     or for pre-petition services.
                                                                                        Total: $9,265.00                    Total: $9,265.00     See paragraphs 26-27.
32   ELEVEN AFTER ELEVEN   Barney's, Inc.       484      10/17/2019            Administrative: $20,758.00                Administrative: $0.00   This is a claim for goods
     LTD                                                                                  Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                            Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                               General Unsecured: $0.00        General Unsecured: $20,758.00     or for pre-petition services.
                                                                                       Total: $20,758.00                   Total: $20,758.00     See paragraphs 26-27.
33   ELIZABETH ARNESON     Barneys New York,    232      8/19/2019                 Administrative: $0.00                 Administrative: $0.00   This is a claim for goods
                           Inc.                                                          Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                      Priority: $6,531.25                      Priority: $0.00   days prior to the Petition Date
                                                                               General Unsecured: $0.00         General Unsecured: $6,531.25     or for pre-petition services.
                                                                                        Total: $6,531.25                    Total: $6,531.25     See paragraphs 26-27.
34   EQUITY ONE            Barneys New York,    757      10/7/2019              Administrative: $7,354.70         Administrative: $6,646.00      This is a claim for goods
     (NORTHEAST            Inc.                                                           Secured: $0.00                    Secured: $0.00       delivered more than twenty
     PORTFOLIO) INC                                                                         Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                      General Unsecured: $15,247,561.83 General Unsecured: $15,248,270.53        or for pre-petition services.
                                                                                  Total: $15,254,916.53              Total: $15,254,916.53       See paragraphs 26-27.
35   ERIC JAVITS           Barneys New York,    3493     12/9/2019              Administrative: $8,530.00             Administrative: $0.00      This is a claim for goods
                           Inc.                                                           Secured: $0.00                    Secured: $0.00       delivered more than twenty
                                                                                            Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                               General Unsecured: $0.00      General Unsecured: $8,530.00        or for pre-petition services.
                                                                                        Total: $8,530.00                  Total: $8,530.00       See paragraphs 26-27.
36   ESTEL GROUP SRL       Barney's, Inc.       225      10/2/2019             Administrative: $10,581.24             Administrative: $0.00      This is a claim for goods
     SOCIETA                                                                              Secured: $0.00                    Secured: $0.00       delivered more than twenty
     UNIPERSONALE                                                                           Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                               General Unsecured: $0.00     General Unsecured: $10,581.24        or for pre-petition services.
                                                                                       Total: $10,581.24                 Total: $10,581.24       See paragraphs 26-27.




                                                                          Page 4 of 15
                       19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                       Main Document
                                                                      Pg 33 of 47
                                                       Schedule 3 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts               Proposed Claim Amounts                  Reason for Objection
37   FAIRFAX COLLECTIVE    Barneys New York,    4693     12/27/2019        Administrative: $39,347.00           Administrative: $13,973.00     This is a claim for goods
     CO., LTD              Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $25,374.00      or for pre-petition services.
                                                                                   Total: $39,347.00                    Total: $39,347.00      See paragraphs 26-27.
38   FEATHERED SOUL        Barneys New York,    3878     12/12/2019         Administrative: $14,105.00                Administrative: $0.00    This is a claim for goods
                           Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $14,105.00      or for pre-petition services.
                                                                                    Total: $14,105.00                   Total: $14,105.00      See paragraphs 26-27.
39   FEBU PUBLISHING LLC   Barneys New York,    392      8/29/2019               Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                           Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                   Priority: $6,750.00                       Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $6,750.00      or for pre-petition services.
                                                                                     Total: $6,750.00                    Total: $6,750.00      See paragraphs 26-27.
40   GATTI CREATIVE SRL    Barney's, Inc.       636      12/20/2019        Administrative: $13,332.50                 Administrative: $0.00    This is a claim for goods
                                                                                      Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $13,332.50      or for pre-petition services.
                                                                                    Total: $13,332.50                   Total: $13,332.50      See paragraphs 26-27.
41   GC SRL                Barney's, Inc.       492      10/18/2019        Administrative: $92,362.00           Administrative: $36,424.00     This is a claim for goods
                                                                                      Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                      General Unsecured: $118,365.00       General Unsecured: $174,303.00      or for pre-petition services.
                                                                                  Total: $210,727.00                   Total: $210,727.00      See paragraphs 26-27.
42   GP NUTRITION          Barneys New York,    4788     12/31/2019          Administrative: $8,387.04                Administrative: $0.00    This is a claim for goods
                           Inc.                                                        Secured: $0.00                     Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $8,387.04      or for pre-petition services.
                                                                                     Total: $8,387.04                    Total: $8,387.04      See paragraphs 26-27.
43   GRANITE               Barney's, Inc.       669       1/6/2020          Administrative: $11,813.71           Administrative: $6,745.97     This is a claim for goods
     TELECOMMUNICATIONS                                                                Secured: $0.00                      Secured: $0.00      delivered more than twenty
     LLC                                                                                 Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $5,067.74      or for pre-petition services.
                                                                                    Total: $11,813.71                   Total: $11,813.71      See paragraphs 26-27.
44   HALLAK CLEANERS       Barneys New York,    4560     12/24/2019         Administrative: $25,418.63                Administrative: $0.00    This is a claim for goods
                           Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $25,418.63      or for pre-petition services.
                                                                                    Total: $25,418.63                   Total: $25,418.63      See paragraphs 26-27.
45   HANS JOHANSSON INC    Barney's, Inc.       744      1/13/2020           Administrative: $9,986.25           Administrative: $2,806.05     This is a claim for goods
     DBA MUSHROOMS &                                                                   Secured: $0.00                      Secured: $0.00      delivered more than twenty
     MORE                                                                                Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $7,180.20      or for pre-petition services.
                                                                                     Total: $9,986.25                    Total: $9,986.25      See paragraphs 26-27.




                                                                        Page 5 of 15
                        19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                       Main Document
                                                                       Pg 34 of 47
                                                        Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name      Claim #   Date Filed     Current Claim Amounts               Proposed Claim Amounts                  Reason for Objection
46   HEMPSTEAD MAY INC.     Barneys New York,    3926     12/13/2019        Administrative: $22,600.00                 Administrative: $0.00    This is a claim for goods
                            Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                     Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $22,600.00      or for pre-petition services.
                                                                                    Total: $22,600.00                    Total: $22,600.00      See paragraphs 26-27.
47   HEROES MODEL           Barneys New York,    306      8/23/2019               Administrative: $0.00                Administrative: $0.00    This is a claim for goods
     MANAGEMENT INC.        Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                    Priority: $30,739.40                     Priority: $0.00    days prior to the Petition Date
                                                                              General Unsecured: $0.00       General Unsecured: $30,739.40      or for pre-petition services.
                                                                                      Total: $30,739.40                  Total: $30,739.40      See paragraphs 26-27.
48   INDIGO BATES LLC       Barneys New York,    120      8/13/2019              Administrative: $0.00                 Administrative: $0.00    This is a claim for goods
                            Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                     Priority: $4,700.00                     Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00         General Unsecured: $4,700.00      or for pre-petition services.
                                                                                      Total: $4,700.00                    Total: $4,700.00      See paragraphs 26-27.
49   JACOBS DOLAND BEER     Barneys New York,    4397     12/23/2019         Administrative: $21,625.00                Administrative: $0.00    This is a claim for goods
     LLC                    Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00        General Unsecured: $21,625.00      or for pre-petition services.
                                                                                     Total: $21,625.00                   Total: $21,625.00      See paragraphs 26-27.
50   JARED LEE              Barneys New York,    1009     10/18/2019             Administrative: $0.00                 Administrative: $0.00    This is a claim for goods
                            Inc.                                                        Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                     Priority: $5,000.00                     Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00         General Unsecured: $5,000.00      or for pre-petition services.
                                                                                      Total: $5,000.00                    Total: $5,000.00      See paragraphs 26-27.
51   JENNIFER MEYER, INC.   Barneys New York,    4041     12/16/2019        Administrative: $116,317.41          Administrative: $14,054.00     This is a claim for goods
                            Inc.                                                         Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00       General Unsecured: $102,263.41      or for pre-petition services.
                                                                                    Total: $116,317.41                  Total: $116,317.41      See paragraphs 26-27.
52   JEREMY OGUR            Barney's, Inc.       406      10/16/2019              Administrative: $0.00                Administrative: $0.00    This claim seeks payment
                                                                                       Secured: $0.00                       Secured: $0.00      pursuant to a wrongful
                                                                                   Priority: $13,650.00                      Priority: $0.00    termination action commenced
                                                                       General Unsecured: $486,350.00       General Unsecured: $500,000.00      pre-petition. See paragraph
                                                                                   Total: $500,000.00                   Total: $500,000.00      26.
53   K C GLASS, INC         Barneys New York,    531      9/12/2019               Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                    Priority: $2,997.30                      Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00         General Unsecured: $2,997.30      or for pre-petition services.
                                                                                      Total: $2,997.30                    Total: $2,997.30      See paragraphs 26-27.
54   KIMINORI MORISHITA     Barney's, Inc.       741      1/13/2020         Administrative: $22,246.00                 Administrative: $0.00    This is a claim for goods
     GARMENTS LAB INC                                                                  Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00        General Unsecured: $22,246.00      or for pre-petition services.
                                                                                     Total: $22,246.00                   Total: $22,246.00      See paragraphs 26-27.




                                                                         Page 6 of 15
                       19-36300-cgm          Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                       Pg 35 of 47
                                                        Schedule 3 - Improperly Classified Claims


        Name of Claimant       Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                  Reason for Objection
55   KIRK ORIGINALS LTD     Barneys New York,    3351     12/5/2019        Administrative: $20,128.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $20,128.00      or for pre-petition services.
                                                                                   Total: $20,128.00                   Total: $20,128.00      See paragraphs 26-27.
56   LA VENUSIA SRL         Barney's, Inc.       661       1/3/2020         Administrative: $22,441.75               Administrative: $0.00    This is a claim for goods
                                                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $22,441.75      or for pre-petition services.
                                                                                    Total: $22,441.75                  Total: $22,441.75      See paragraphs 26-27.
57   LABORATORIO PESARO     Barneys New York,    3328     12/5/2019          Administrative: $1,191.50               Administrative: $0.00    This is a claim for goods
     SRL                    Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $1,191.50      or for pre-petition services.
                                                                                     Total: $1,191.50                   Total: $1,191.50      See paragraphs 26-27.
58   LARS NORD STUDIO,      Barneys New York,     94      8/12/2019             Administrative: $0.00                Administrative: $0.00    This is a claim for goods
     INC.                   Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                    Priority: $2,800.00                     Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $2,800.00      or for pre-petition services.
                                                                                     Total: $2,800.00                   Total: $2,800.00      See paragraphs 26-27.
59   LC COLLECTIONS LTD     Barneys New York,    4343     12/20/2019        Administrative: $29,803.75          Administrative: $6,919.97     This is a claim for goods
                            Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $22,883.78      or for pre-petition services.
                                                                                    Total: $29,803.75                  Total: $29,803.75      See paragraphs 26-27.
60   LEGACY MECHANICAL &    Barneys New York,    3755     12/10/2019        Administrative: $10,384.18               Administrative: $0.00    This is a claim for goods
     ENERGY SERVICES INC    Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $10,384.18      or for pre-petition services.
                                                                                    Total: $10,384.18                  Total: $10,384.18      See paragraphs 26-27.
61   LENA JANOYAN           Barneys New York,    1319     11/11/2019        Administrative: $3,000.00                Administrative: $0.00    This is a claim for goods
                            Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $3,000.00      or for pre-petition services.
                                                                                    Total: $3,000.00                    Total: $3,000.00      See paragraphs 26-27.
62   LOBOROSA S.A.S.        Barney's, Inc.       323      10/15/2019       Administrative: $16,236.00                Administrative: $0.00    This is a claim for goods
                                                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                       General Unsecured: $45,230.00       General Unsecured: $61,466.00      or for pre-petition services.
                                                                                   Total: $61,466.00                   Total: $61,466.00      See paragraphs 26-27.
63   LOUPE DIGITAL STUDIO   Barneys New York,    1018     10/22/2019             Administrative: $0.00               Administrative: $0.00    This is a claim for goods
     INC.                   Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                   Priority: $1,311.61                     Priority: $0.00    days prior to the Petition Date
                                                                        General Unsecured: $2,684.10        General Unsecured: $3,995.71      or for pre-petition services.
                                                                                    Total: $3,995.71                    Total: $3,995.71      See paragraphs 26-27.




                                                                       Page 7 of 15
                       19-36300-cgm          Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                       Pg 36 of 47
                                                        Schedule 3 - Improperly Classified Claims


        Name of Claimant       Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                 Reason for Objection
64   MAGIC PANDA            Barneys New York,     583     9/18/2019             Administrative: $0.00               Administrative: $0.00    This is a claim for goods
     INTERNATIONAL          Inc.                                                      Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                   Priority: $2,974.68                    Priority: $0.00    days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $2,974.68      or for pre-petition services.
                                                                                    Total: $2,974.68                   Total: $2,974.68      See paragraphs 26-27.
65   MAGICSTRIPES GMBH      Barneys New York,    4994      1/3/2020         Administrative: $11,947.50               Administrative: $0.00   This is a claim for goods
                            Inc.                                                       Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $11,947.50     or for pre-petition services.
                                                                                    Total: $11,947.50                  Total: $11,947.50     See paragraphs 26-27.
66   MAISON DI PRIMA        Barney's, Inc.        78      8/22/2019              Administrative: $0.00               Administrative: $0.00   This is a claim for goods
                                                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                  Priority: $13,650.00                     Priority: $0.00   days prior to the Petition Date
                                                                       General Unsecured: $27,064.00       General Unsecured: $40,714.00     or for pre-petition services.
                                                                                   Total: $40,714.00                   Total: $40,714.00     See paragraphs 26-27.
67   MAISON DI PRIMA        Barney's, Inc.        79      8/22/2019              Administrative: $0.00               Administrative: $0.00   This is a claim for goods
                                                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                  Priority: $13,650.00                     Priority: $0.00   days prior to the Petition Date
                                                                       General Unsecured: $26,110.00       General Unsecured: $39,760.00     or for pre-petition services.
                                                                                   Total: $39,760.00                   Total: $39,760.00     See paragraphs 26-27.
68   MAISON PIERRE HARDY    Barney's, Inc.       619      12/16/2019       Administrative: $37,536.40                Administrative: $0.00   This is a claim for goods
                                                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $37,536.40     or for pre-petition services.
                                                                                   Total: $37,536.40                   Total: $37,536.40     See paragraphs 26-27.
69   MALCOLM BETTS LTD      Barneys New York,    3352     12/5/2019          Administrative: $2,301.00               Administrative: $0.00   This is a claim for goods
                            Inc.                                                       Secured: $0.00                    Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $2,301.00     or for pre-petition services.
                                                                                     Total: $2,301.00                   Total: $2,301.00     See paragraphs 26-27.
70   MARI GIUDICELLI, LLC   Barney's, Inc.       687       1/8/2020         Administrative: $22,991.82               Administrative: $0.00   This is a claim for goods
                                                                                       Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00       General Unsecured: $22,991.82     or for pre-petition services.
                                                                                    Total: $22,991.82                  Total: $22,991.82     See paragraphs 26-27.
71   MARINE SERRE SARL      Barneys New York,    5009     12/18/2019         Administrative: $9,675.29               Administrative: $0.00   This is a claim for goods
                            Inc.                                                       Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $9,675.29     or for pre-petition services.
                                                                                     Total: $9,675.29                   Total: $9,675.29     See paragraphs 26-27.
72   MARTIN KEEHN           Barneys New York,    955      10/17/2019            Administrative: $0.00                Administrative: $0.00   This is a claim for goods
                            Inc.                                                       Secured: $0.00                     Secured: $0.00     delivered more than twenty
                                                                                    Priority: $3,510.00                    Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $3,510.00     or for pre-petition services.
                                                                                     Total: $3,510.00                   Total: $3,510.00     See paragraphs 26-27.




                                                                       Page 8 of 15
                       19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                      Main Document
                                                                      Pg 37 of 47
                                                       Schedule 3 - Improperly Classified Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed    Current Claim Amounts               Proposed Claim Amounts                 Reason for Objection
73   MARTIN KEEHN          Barneys New York,    4552     12/24/2019        Administrative: $3,450.00                Administrative: $0.00    This is a claim for goods
                           Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                       Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                          General Unsecured: $0.00         General Unsecured: $3,450.00      or for pre-petition services.
                                                                                   Total: $3,450.00                    Total: $3,450.00      See paragraphs 26-27.
74   MASUNAGA GROUP        Barneys New York,    4592     12/26/2019         Administrative: $8,410.00                Administrative: $0.00   This is a claim for goods
     INC.                  Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $8,410.00     or for pre-petition services.
                                                                                    Total: $8,410.00                    Total: $8,410.00     See paragraphs 26-27.
75   MELBOURNE ARTISTS     Barneys New York,     95      8/12/2019             Administrative: $0.00                 Administrative: $0.00   This is a claim for goods
     MANAGEMENT            Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                   Priority: $6,103.78                     Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $6,103.78     or for pre-petition services.
                                                                                    Total: $6,103.78                    Total: $6,103.78     See paragraphs 26-27.
76   MIRACLE ICONS         Barneys New York,    5123      1/9/2020         Administrative: $14,850.00                Administrative: $0.00   This is a claim for goods
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $14,850.00     or for pre-petition services.
                                                                                   Total: $14,850.00                   Total: $14,850.00     See paragraphs 26-27.
77   MODERN GRAPHICS       Barney's, Inc.       625      12/17/2019        Administrative: $11,167.75                Administrative: $0.00   This is a claim for goods
                                                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $11,167.75     or for pre-petition services.
                                                                                   Total: $11,167.75                   Total: $11,167.75     See paragraphs 26-27.
78   MSD TECHNOLOGIES      Barney's, Inc.       105      8/29/2019              Administrative: $0.00                Administrative: $0.00   This is a claim for goods
                                                                                     Secured: $0.00                       Secured: $0.00     delivered more than twenty
                                                                                 Priority: $95,960.00                      Priority: $0.00   days prior to the Petition Date
                                                                      General Unsecured: $48,784.00       General Unsecured: $144,744.00     or for pre-petition services.
                                                                                 Total: $144,744.00                   Total: $144,744.00     See paragraphs 26-27.
79   NATIONWIDE            Barneys New York,    5112      1/9/2020          Administrative: $1,500.00                Administrative: $0.00   This is a claim for goods
     CONSULTING            Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
     COMPANY, INC.                                                                      Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $1,500.00     or for pre-petition services.
                                                                                    Total: $1,500.00                    Total: $1,500.00     See paragraphs 26-27.
80   NO AGENCY NEW         Barneys New York,    537      9/12/2019             Administrative: $0.00                 Administrative: $0.00   This is a claim for goods
     YORK, LLC             Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                   Priority: $3,000.00                     Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $3,000.00     or for pre-petition services.
                                                                                    Total: $3,000.00                    Total: $3,000.00     See paragraphs 26-27.
81   NUDE ENVIE, LLC       Barneys New York,    4322     12/19/2019        Administrative: $20,289.00                Administrative: $0.00   This is a claim for goods
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                        Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $20,289.00     or for pre-petition services.
                                                                                   Total: $20,289.00                   Total: $20,289.00     See paragraphs 26-27.




                                                                      Page 9 of 15
                         19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                       Main Document
                                                                        Pg 38 of 47
                                                         Schedule 3 - Improperly Classified Claims


       Name of Claimant         Debtor Name      Claim #   Date Filed    Current Claim Amounts               Proposed Claim Amounts                   Reason for Objection
82   OCHOAS DESIGNS INC.     Barneys New York,     74       8/9/2019             Administrative: $0.00                Administrative: $0.00      This is a claim for goods
                             Inc.                                                      Secured: $0.00                      Secured: $0.00        delivered more than twenty
                                                                                    Priority: $2,121.50                     Priority: $0.00      days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $2,121.50        or for pre-petition services.
                                                                                     Total: $2,121.50                    Total: $2,121.50        See paragraphs 26-27.
83   ONWARD LUXURY           Barneys New York,    355      8/26/2019       Administrative: $534,712.00                 Administrative: $0.00     This is a claim for goods
     GROUP INC AND JIL       Inc.                                                       Secured: $0.00                      Secured: $0.00       delivered more than twenty
     SANDER USA INC                                                                      Priority: $0.00                     Priority: $0.00     days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $534,712.00       or for pre-petition services.
                                                                                   Total: $534,712.00                   Total: $534,712.00       See paragraphs 26-27.
84   OWENSCORP ITALIA,       Barneys New York,    321      8/23/2019       Administrative: $666,537.11             Administrative: $6,835.45     This is a claim for goods
     SPA                     Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $659,701.66       or for pre-petition services.
                                                                                   Total: $666,537.11                   Total: $666,537.11       See paragraphs 26-27.
85   PAIGE CAMPBELL          Barneys New York,    581      9/17/2019             Administrative: $0.00                 Administrative: $0.00     This is a claim for goods
     LINDEN                  Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                   Priority: $10,943.31                        Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $10,943.31       or for pre-petition services.
                                                                                    Total: $10,943.31                    Total: $10,943.31       See paragraphs 26-27.
86   PAR MARR AND            Barneys New York,    5210     1/13/2020         Administrative: $4,734.00                 Administrative: $0.00     This is a claim for goods
     ASSOCIATES LLC          Inc.                                                       Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00          General Unsecured: $4,734.00       or for pre-petition services.
                                                                                      Total: $4,734.00                     Total: $4,734.00      See paragraphs 26-27.
87   PEREZ, MELVIN           Barneys New York,    887      10/15/2019           Administrative: $0.00                  Administrative: $0.00     This claim seeks payment
                             Inc.                                                     Secured: $0.00                        Secured: $0.00       pursuant to an employment
                                                                                Priority: $185,000.00                        Priority: $0.00     discrimination action
                                                                            General Unsecured: $0.00        General Unsecured: $185,000.00       commenced pre-petition. See
                                                                                  Total: $185,000.00                    Total: $185,000.00       paragraph 26.
88   PLUS TWO, LLC.          Barney's, Inc.       645      12/23/2019        Administrative: $2,525.49                 Administrative: $0.00     This is a claim for goods
                                                                                        Secured: $0.00                      Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                      Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00          General Unsecured: $2,525.49       or for pre-petition services.
                                                                                      Total: $2,525.49                    Total: $2,525.49       See paragraphs 26-27.
89   POSSIBILITY             Barney's, Inc.       696       1/8/2020       Administrative: $133,355.00           Administrative: $86,480.00      This is a claim for goods
     ENTERTAINMENT LLC                                                                  Secured: $0.00                      Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                      Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $46,875.00       or for pre-petition services.
                                                                                   Total: $133,355.00                   Total: $133,355.00       See paragraphs 26-27.
90   PRECOGNITIVE, INC.      Barney's, Inc.       665       1/6/2020        Administrative: $48,750.00           Administrative: $46,100.43      This is a claim for goods
                                                                                        Secured: $0.00                      Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                      Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00          General Unsecured: $2,649.57       or for pre-petition services.
                                                                                    Total: $48,750.00                    Total: $48,750.00       See paragraphs 26-27.




                                                                        Page 10 of 15
                         19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                        Main Document
                                                                        Pg 39 of 47
                                                         Schedule 3 - Improperly Classified Claims


        Name of Claimant       Debtor Name       Claim #   Date Filed     Current Claim Amounts                Proposed Claim Amounts                  Reason for Objection
91   PRIMOKO INC.            Barney's, Inc.        560     11/26/2019       Administrative: $166,267.35            Administrative: $94,666.67     This is a claim for goods
                                                                                         Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                       Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00          General Unsecured: $71,600.68      or for pre-petition services.
                                                                                    Total: $166,267.35                    Total: $166,267.35      See paragraphs 26-27.
92   PRIVATE SECTOR          Barneys New York,    217      8/19/2019               Administrative: $0.00                 Administrative: $0.00    This is a claim for goods
     SECURITY                Inc.                                                        Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                     Priority: $82,177.67                      Priority: $0.00    days prior to the Petition Date
                                                                               General Unsecured: $0.00        General Unsecured: $82,177.67      or for pre-petition services.
                                                                                       Total: $82,177.67                   Total: $82,177.67      See paragraphs 26-27.
93   QUE MANAGEMENT          Barneys New York,    3944     12/13/2019         Administrative: $5,760.00                  Administrative: $0.00    This is a claim for goods
                             Inc.                                                       Secured: $0.00                        Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00           General Unsecured: $5,760.00      or for pre-petition services.
                                                                                       Total: $5,760.00                     Total: $5,760.00      See paragraphs 26-27.
94   RAGO BROTHERS SHOE      Barneys New York,    3492     12/9/2019         Administrative: $14,491.50                  Administrative: $0.00    This is a claim for goods
     & LEATHER, LLC          Inc.                                                       Secured: $0.00                        Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00          General Unsecured: $14,491.50      or for pre-petition services.
                                                                                     Total: $14,491.50                     Total: $14,491.50      See paragraphs 26-27.
95   REMI LAMANDE INC.       Barneys New York,    205      8/17/2019               Administrative: $0.00                 Administrative: $0.00    This is a claim for goods
                             Inc.                                                       Secured: $0.00                        Secured: $0.00      delivered more than twenty
                                                                                    Priority: $13,254.44                       Priority: $0.00    days prior to the Petition Date
                                                                         General Unsecured: $24,622.50         General Unsecured: $37,876.94      or for pre-petition services.
                                                                                     Total: $37,876.94                     Total: $37,876.94      See paragraphs 26-27.
96   RENEE'S ACCESSORIES     Barneys New York,    2416     11/25/2019           Administrative: $4,464.00                Administrative: $0.00    This is a claim for goods
                             Inc.                                                         Secured: $0.00                     Secured: $0.00       delivered more than twenty
                                                                                            Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                               General Unsecured: $0.00         General Unsecured: $4,464.00      or for pre-petition services.
                                                                                        Total: $4,464.00                    Total: $4,464.00      See paragraphs 26-27.
97   RFMAS INC               Barneys New York,    3367     12/5/2019         Administrative: $10,315.90                  Administrative: $0.00    This is a claim for goods
                             Inc.                                                        Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00    days prior to the Petition Date
                                                                              General Unsecured: $0.00         General Unsecured: $10,315.90      or for pre-petition services.
                                                                                      Total: $10,315.90                    Total: $10,315.90      See paragraphs 26-27.
98   ROCKMEN                 Barneys New York,    2736     11/26/2019          Administrative: $3,600.00                 Administrative: $0.00    This is a claim for goods
                             Inc.                                                        Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                     Priority: $3,600.00                       Priority: $0.00    days prior to the Petition Date
                                                                              General Unsecured: $0.00          General Unsecured: $7,200.00      or for pre-petition services.
                                                                                       Total: $7,200.00                     Total: $7,200.00      See paragraphs 26-27.
99   ROSENTHAL &             Barney's, Inc.       389      10/16/2019        Administrative: $39,970.50                  Administrative: $0.00    This is a claim for goods
     ROSENTHAL, INC                                                                      Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00    days prior to the Petition Date
                                                                        General Unsecured: $355,556.99        General Unsecured: $395,527.49      or for pre-petition services.
                                                                                    Total: $395,527.49                    Total: $395,527.49      See paragraphs 26-27.




                                                                         Page 11 of 15
                           19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                          Pg 40 of 47
                                                           Schedule 3 - Improperly Classified Claims


        Name of Claimant         Debtor Name       Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                  Reason for Objection
100   SAMANTHA ADLER           Barney's, Inc.        416     10/16/2019            Administrative: $0.00               Administrative: $0.00     This is a claim for goods
                                                                                         Secured: $0.00                     Secured: $0.00       delivered more than twenty
                                                                                      Priority: $5,000.00                    Priority: $0.00     days prior to the Petition Date
                                                                              General Unsecured: $0.00        General Unsecured: $5,000.00       or for pre-petition services.
                                                                                       Total: $5,000.00                   Total: $5,000.00       See paragraphs 26-27.
101   SARAH PROBST             Barneys New York,    187      8/15/2019             Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                               Inc.                                                     Secured: $0.00                      Secured: $0.00       delivered more than twenty
                                                                                     Priority: $1,500.00                      Priority: $0.00    days prior to the Petition Date
                                                                          General Unsecured: $2,500.00         General Unsecured: $4,000.00      or for pre-petition services.
                                                                                      Total: $4,000.00                     Total: $4,000.00      See paragraphs 26-27.
102   SEALUP SRL               Barney's, Inc.       595      12/10/2019       Administrative: $14,397.28           Administrative: $7,595.56     This is a claim for goods
                                                                                         Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00         General Unsecured: $6,801.72      or for pre-petition services.
                                                                                      Total: $14,397.28                   Total: $14,397.28      See paragraphs 26-27.
103   SESSION                  Barneys New York,    3650     12/9/2019        Administrative: $20,296.75                Administrative: $0.00    This is a claim for goods
                               Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00        General Unsecured: $20,296.75      or for pre-petition services.
                                                                                      Total: $20,296.75                   Total: $20,296.75      See paragraphs 26-27.
104   SHEDRAIN                 Barneys New York,    4507     12/24/2019        Administrative: $2,075.00                Administrative: $0.00    This is a claim for goods
      CORPORATION              Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00         General Unsecured: $2,075.00      or for pre-petition services.
                                                                                       Total: $2,075.00                    Total: $2,075.00      See paragraphs 26-27.
105   SIMBARASHE CHABVEPI      Barneys New York,    141      8/14/2019            Administrative: $0.00                 Administrative: $0.00    This is a claim for goods
                               Inc.                                                     Secured: $0.00                      Secured: $0.00       delivered more than twenty
                                                                                     Priority: $1,350.00                      Priority: $0.00    days prior to the Petition Date
                                                                              General Unsecured: $0.00         General Unsecured: $1,350.00      or for pre-petition services.
                                                                                       Total: $1,350.00                    Total: $1,350.00      See paragraphs 26-27.
106   SLOWEAR NY LTD           Barneys New York,    4267     12/13/2019      Administrative: $242,734.78          Administrative: $11,320.00     This is a claim for goods
                               Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00       General Unsecured: $231,414.78      or for pre-petition services.
                                                                                     Total: $242,734.78                  Total: $242,734.78      See paragraphs 26-27.
107   SOZZI CALZE S.R.L.       Barney's, Inc.       667       1/6/2020        Administrative: $33,074.15                Administrative: $0.00    This is a claim for goods
                                                                                          Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00        General Unsecured: $33,074.15      or for pre-petition services.
                                                                                      Total: $33,074.15                   Total: $33,074.15      See paragraphs 26-27.
108   STAFF MANAGEMENT         Barneys New York,    4342     12/20/2019      Administrative: $509,840.27                Administrative: $0.00    This is a claim for goods
      GROUP, LLC               Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                           Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                              General Unsecured: $0.00       General Unsecured: $509,840.27      or for pre-petition services.
                                                                                     Total: $509,840.27                  Total: $509,840.27      See paragraphs 26-27.




                                                                          Page 12 of 15
                       19-36300-cgm           Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                        Pg 41 of 47
                                                         Schedule 3 - Improperly Classified Claims


         Name of Claimant       Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                  Reason for Objection
109   SUNVIEW SOFTWARE,      Barneys New York,    4490     12/24/2019       Administrative: $17,126.55                Administrative: $0.00    This is a claim for goods
      INC.                   Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $17,126.55      or for pre-petition services.
                                                                                    Total: $17,126.55                   Total: $17,126.55      See paragraphs 26-27.
110   SUNYUNG CHA            Barneys New York,    4988      1/6/2020          Administrative: $4,887.42               Administrative: $0.00    This is a claim for goods
                             Inc.                                                       Secured: $0.00                    Secured: $0.00       delivered more than twenty
                                                                                          Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00        General Unsecured: $4,887.42      or for pre-petition services.
                                                                                      Total: $4,887.42                   Total: $4,887.42      See paragraphs 26-27.
111   SVAC COLLECTIVE, LLC   Barneys New York,    3431     12/6/2019       Administrative: $89,618.31               Administrative: $218.00    This is a claim for goods
      DBA CQY                Inc.                                                     Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00         General Unsecured: $89,400.31      or for pre-petition services.
                                                                                   Total: $89,618.31                    Total: $89,618.31      See paragraphs 26-27.
112   THE CHEFS'             Barney's, Inc.       233      10/2/2019        Administrative: $1,999.85                 Administrative: $0.00    This is a claim for goods
      WAREHOUSE WEST                                                                  Secured: $0.00                       Secured: $0.00      delivered more than twenty
      COAST LLC                                                                         Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                        General Unsecured: $6,212.29         General Unsecured: $8,212.14      or for pre-petition services.
                                                                                    Total: $8,212.14                      Total: $8,212.14     See paragraphs 26-27.
113   THE COLLECTIVE         Barneys New York,    620      9/24/2019        Administrative: $5,858.00                 Administrative: $0.00    This is a claim for goods
      SHIFT, LLC             Inc.                                                     Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                      Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00          General Unsecured: $5,858.00      or for pre-petition services.
                                                                                                                                               See paragraphs 26-27.
                                                                                     Total: $5,858.00                    Total: $5,858.00
114   THE GOOD PATCH BY      Barneys New York,    1032     10/25/2019            Administrative: $0.00                Administrative: $0.00    This is a claim for goods
      LA MEND                Inc.                                                     Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                  Priority: $16,675.00                      Priority: $0.00    days prior to the Petition Date
                                                                        General Unsecured: $4,511.00        General Unsecured: $21,186.00      or for pre-petition services.
                                                                                   Total: $21,186.00                    Total: $21,186.00      See paragraphs 26-27.
115   THE HARBOR PICTURE     Barneys New York,    4492     12/24/2019       Administrative: $5,087.50                 Administrative: $0.00    This is a claim for goods
      COMPANY, INC.          Inc.                                                     Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                    Priority: $0.00    days prior to the Petition Date
                                                                           General Unsecured: $0.00          General Unsecured: $5,087.50      or for pre-petition services.
                                                                                     Total: $5,087.50                    Total: $5,087.50      See paragraphs 26-27.
116   TOMORROW IS            Barneys New York,    743      10/4/2019             Administrative: $0.00                Administrative: $0.00    This is a claim for goods
      ANOTHER DAY            Inc.                                                     Secured: $0.00                       Secured: $0.00      delivered more than twenty
                                                                                  Priority: $43,262.68                      Priority: $0.00    days prior to the Petition Date
                                                                        General Unsecured: $4,935.05        General Unsecured: $48,197.73      or for pre-petition services.
                                                                                   Total: $48,197.73                    Total: $48,197.73      See paragraphs 26-27.




                                                                        Page 13 of 15
                        19-36300-cgm          Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                        Pg 42 of 47
                                                         Schedule 3 - Improperly Classified Claims


         Name of Claimant       Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                  Reason for Objection
117   TRIPWIRE, INC.         Barneys New York,    5356     1/21/2020         Administrative: $5,212.68               Administrative: $0.00     This is a claim for goods
                             Inc.                                                      Secured: $0.00                     Secured: $0.00       delivered more than twenty
                                                                                         Priority: $0.00                   Priority: $0.00     days prior to the Petition Date
                                                                            General Unsecured: $0.00        General Unsecured: $5,212.68       or for pre-petition services.
                                                                                     Total: $5,212.68                   Total: $5,212.68       See paragraphs 26-27.
118   TUMI, INC              Barneys New York,    303      8/21/2019         Administrative: $47,654.80               Administrative: $0.00    This is a claim for goods
                             Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                   Priority: $0.00    days prior to the Petition Date
                                                                             General Unsecured: $0.00       General Unsecured: $47,654.80      or for pre-petition services.
                                                                                     Total: $47,654.80                  Total: $47,654.80      See paragraphs 26-27.
119   VAN NOTEN ANDRIES      Barney's, Inc.       318      10/14/2019       Administrative: $92,514.72          Administrative: $85,850.00     This is a claim for goods
      N.V.                                                                             Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                        General Unsecured: $75,929.17       General Unsecured: $82,593.89      or for pre-petition services.
                                                                                   Total: $168,443.89                  Total: $168,443.89      See paragraphs 26-27.
120   VAN NOTEN ANDRIES      Barneys New York,    5150     1/10/2020         Administrative: $8,629.00                Administrative: $0.00    This is a claim for goods
      N.V.                   Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                         Priority: $0.00                     Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $8,629.00      or for pre-petition services.
                                                                                     Total: $8,629.00                    Total: $8,629.00      See paragraphs 26-27.
121   VIA VENEZIA TEXTILES   Barneys New York,    539      9/11/2019              Administrative: $0.00               Administrative: $0.00    This is a claim for goods
                             Inc.                                                      Secured: $0.00                      Secured: $0.00      delivered more than twenty
                                                                                    Priority: $7,800.00                      Priority: $0.00   days prior to the Petition Date
                                                                            General Unsecured: $0.00         General Unsecured: $7,800.00      or for pre-petition services.
                                                                                     Total: $7,800.00                    Total: $7,800.00      See paragraphs 26-27.
122   VILLA DELMITIA         Barney's, Inc.       197      9/27/2019         Administrative: $11,110.15             Administrative: $898.15    This is a claim for goods
                                                                                        Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00       General Unsecured: $10,212.00      or for pre-petition services.
                                                                                     Total: $11,110.15                  Total: $11,110.15      See paragraphs 26-27.
123   WEISS WATCH            Barneys New York,    4256     12/17/2019         Administrative: $6,100.00               Administrative: $0.00    This is a claim for goods
      COMPANY                Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                          Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00        General Unsecured: $6,100.00      or for pre-petition services.
                                                                                      Total: $6,100.00                   Total: $6,100.00      See paragraphs 26-27.
124   WEST POINT             Barney's, Inc.       600      12/12/2019        Administrative: $23,870.53          Administrative: $7,699.20     This is a claim for goods
      MANIFATTURA                                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
      CRAVATTE S.R.L.                                                                     Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00       General Unsecured: $16,171.33      or for pre-petition services.
                                                                                     Total: $23,870.53                  Total: $23,870.53      See paragraphs 26-27.
125   WOMEN MANAGEMENT       Barneys New York,    723      10/3/2019             Administrative: $0.00                Administrative: $0.00    This is a claim for goods
                             Inc.                                                       Secured: $0.00                     Secured: $0.00      delivered more than twenty
                                                                                   Priority: $18,714.96                      Priority: $0.00   days prior to the Petition Date
                                                                             General Unsecured: $0.00       General Unsecured: $18,714.96      or for pre-petition services.
                                                                                     Total: $18,714.96                  Total: $18,714.96      See paragraphs 26-27.




                                                                        Page 14 of 15
                       19-36300-cgm        Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                                      Pg 43 of 47
                                                       Schedule 3 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed    Current Claim Amounts              Proposed Claim Amounts                 Reason for Objection
126   WONE INC             Barneys New York,    3916     12/13/2019       Administrative: $49,892.78                Administrative: $0.00   This is a claim for goods
                           Inc.                                                      Secured: $0.00                      Secured: $0.00     delivered more than twenty
                                                                                       Priority: $0.00                    Priority: $0.00   days prior to the Petition Date
                                                                          General Unsecured: $0.00        General Unsecured: $49,892.78     or for pre-petition services.
                                                                                  Total: $49,892.78                   Total: $49,892.78     See paragraphs 26-27.
127   YASMINE ESLAMI       Barneys New York,    4520     12/23/2019         Administrative: $1,087.44               Administrative: $0.00   This is a claim for goods
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      delivered more than twenty
                                                                                        Priority: $0.00                   Priority: $0.00   days prior to the Petition Date
                                                                           General Unsecured: $0.00        General Unsecured: $1,087.44     or for pre-petition services.
                                                                                    Total: $1,087.44                   Total: $1,087.44     See paragraphs 26-27.


      TOTALS                                                                          $21,363,460.75                     $21,363,460.75




                                                                      Page 15 of 15
                    19-36300-cgm       Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38                             Main Document
                                                               Pg 44 of 47
                                                  Schedule 4 – Books and Records Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed       Current Claim Amounts              Proposed Claim Amounts               Reason for Objection
1   1002575 CANADA INC     Barneys New York,    5066      1/8/2020        Administrative: $292,150.00            Administrative: $7,863.00    The amounts alleged to be
                           Inc.                                                        Secured: $0.00                      Secured: $0.00     owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00             General Unsecured: $0.00      Down Debtors’ books and
                                                                                  Total: $292,150.00                     Total: $7,863.00     records. See paragraph 28.
2   111 SKIN               Barneys New York,     643     9/26/2019         Administrative: $88,761.25     Administrative: $24,321.00          The amounts alleged to be
                           Inc.                                                       Secured: $0.00                 Secured: $0.00           owed in the claim are
                                                                                        Priority: $0.00                Priority: $0.00        inconsistent with the Wind
                                                                      General Unsecured: $113,403.76 General Unsecured: $113,403.76           Down Debtors’ books and
                                                                                  Total: $202,165.01             Total: $137,724.76           records. See paragraph 28.
3   ALGOLIA, INC.          Barney's, Inc.        462     10/17/2019        Administrative: $85,382.51          Administrative: $70,000.00     The amounts alleged to be
                                                                                       Secured: $0.00                     Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                       General Unsecured: $34,617.49       General Unsecured: $34,617.49      Down Debtors’ books and
                                                                                  Total: $120,000.00                  Total: $104,617.49      records. See paragraph 28.
4   AZTECH MOUNTAIN        Barney's, Inc.        609     12/13/2019        Administrative: $59,121.35          Administrative: $58,906.65     The amounts alleged to be
                                                                                       Secured: $0.00                     Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                   Total: $59,121.35                   Total: $58,906.65      records. See paragraph 28.
5   BORDERX LAB INC        Barneys New York,    5847      3/5/2020        Administrative: $198,378.09                           Expunged      The amounts alleged to be
                           Inc.                                                        Secured: $0.00                                         owed in the claim are
                                                                                        Priority: $0.00                                       inconsistent with the Wind
                                                                           General Unsecured: $0.00                                           Down Debtors’ books and
                                                                                  Total: $198,378.09                                          records. See paragraph 28.
6   DAIDOH FORWARD LTD.    Barney's, Inc.        710      1/9/2020         Administrative: $232,144.66                          Expunged      The amounts alleged to be
                                                                                        Secured: $0.00                                        owed in the claim are
                                                                                         Priority: $0.00                                      inconsistent with the Wind
                                                                            General Unsecured: $0.00                                          Down Debtors’ books and
                                                                                   Total: $232,144.66                                         records. See paragraph 28.
7   DAMA S.P.A.            Barneys New York,    4795     12/31/2019      Administrative: $24,180.00     Administrative: $23,212.80            The amounts alleged to be
                           Inc.                                                     Secured: $0.00                 Secured: $0.00             owed in the claim are
                                                                                      Priority: $0.00                Priority: $0.00          inconsistent with the Wind
                                                                          General Unsecured: $0.00       General Unsecured: $0.00             Down Debtors’ books and
                                                                                  Total: $24,180.00              Total: $23,212.80            records. See paragraph 28.
8   DR. BARBARA STURM      Barney's, Inc.        720     1/10/2020       Administrative: $24,925.50     Administrative: $22,413.00            The amounts alleged to be
    DBA BARBARA STURM                                                               Secured: $0.00                 Secured: $0.00             owed in the claim are
    MOLECULAR                                                                         Priority: $0.00                Priority: $0.00          inconsistent with the Wind
    COSMETICS GMBH                                                        General Unsecured: $0.00       General Unsecured: $0.00             Down Debtors’ books and
                                                                                  Total: $24,925.50              Total: $22,413.00            records. See paragraph 28.
9   DREAM PROJECTS LLC     Barneys New York,     885     10/15/2019      Administrative: $85,531.48     Administrative: $83,603.00            The amounts alleged to be
    DBA RTA                Inc.                                                     Secured: $0.00                 Secured: $0.00             owed in the claim are
                                                                                      Priority: $0.00                Priority: $0.00          inconsistent with the Wind
                                                                    General Unsecured: $157,939.64 General Unsecured: $157,939.64             Down Debtors’ books and
                                                                                Total: $243,471.12             Total: $241,542.64             records. See paragraph 28.




                                                                      Page 1 of 3
                   19-36300-cgm         Doc 930      Filed 08/06/20 Entered 08/06/20 15:50:38                             Main Document
                                                                 Pg 45 of 47
                                                    Schedule 4 – Books and Records Claims


        Name of Claimant      Debtor Name        Claim #   Date Filed      Current Claim Amounts              Proposed Claim Amounts                Reason for Objection
10   HILLDUN                Barney's, Inc.         372     10/16/2019       Administrative: $58,522.10           Administrative: $56,223.00     The amounts alleged to be
     CORPORATION                                                                       Secured: $0.00                       Secured: $0.00      owed in the claim are
                                                                                         Priority: $0.00                      Priority: $0.00   inconsistent with the Wind
                                                                            General Unsecured: $0.00             General Unsecured: $0.00       Down Debtors’ books and
                                                                                    Total: $58,522.10                    Total: $56,223.00      records. See paragraph 28.
11   JATO SRL               Barney's, Inc.        635      12/20/2019       Administrative: $117,260.58          Administrative: $37,317.28     The amounts alleged to be
                                                                                         Secured: $0.00                     Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                    Total: $117,260.58                   Total: $37,317.28      records. See paragraph 28.
12   JW ANDERSON LIMITED    Barney's, Inc.        248      10/4/2019        Administrative: $41,776.00           Administrative: $6,825.00      The amounts alleged to be
                                                                                       Secured: $0.00                      Secured: $0.00       owed in the claim are
                                                                                         Priority: $0.00                     Priority: $0.00    inconsistent with the Wind
                                                                        General Unsecured: $55,922.00       General Unsecured: $55,922.00       Down Debtors’ books and
                                                                                    Total: $97,698.00                   Total: $62,747.00       records. See paragraph 28.
13   LAZ PARKING            Barneys New York,     4954      1/4/2020        Administrative: $33,768.00          Administrative: $16,768.00      The amounts alleged to be
     CALIFORNIA, LLC        Inc.                                                       Secured: $0.00                      Secured: $0.00       owed in the claim are
                                                                                         Priority: $0.00                     Priority: $0.00    inconsistent with the Wind
                                                                            General Unsecured: $0.00            General Unsecured: $0.00        Down Debtors’ books and
                                                                                    Total: $33,768.00                   Total: $16,768.00       records. See paragraph 28.
14   LOCAL 99 HEALTH AND    Barneys New York,     5882     3/11/2020        Administrative: $29,415.41                           Expunged       The amounts alleged to be
     WELFARE FUND           Inc.                                                       Secured: $0.00                                           owed in the claim are
                                                                                         Priority: $0.00                                        inconsistent with the Wind
                                                                            General Unsecured: $0.00                                            Down Debtors’ books and
                                                                                    Total: $29,415.41                                           records. See paragraph 28.
15   MILBERG FACTORS, INC   Barneys New York,     2880     12/2/2019         Administrative: $25,982.67          Administrative: $18,675.66     The amounts alleged to be
                            Inc.                                                        Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                     Total: $25,982.67                   Total: $18,675.66      records. See paragraph 28.
16   NEW YORK-NEW           Barney's, Inc.        474      10/17/2019            Administrative: $0.00               Administrative: $0.00      The amounts alleged to be
     JERSEY REGIONAL                                                                     Secured: $0.00                     Secured: $0.00      owed in the claim are
     JOINT BOARD,                                                               Priority: $5,184,031.33                Priority: $10,000.00     inconsistent with the Wind
     AFFILIATED WITH                                                         General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
     WORKERS UNITED                                                              Total: $5,184,031.33                    Total: $10,000.00      records. See paragraph 28.
17   NSTAR ELECTRIC         Barneys New York,     4518     12/23/2019        Administrative: $34,161.26          Administrative: $14,544.00     The amounts alleged to be
     COMPANY DBA            Inc.                                                         Secured: $0.00                     Secured: $0.00      owed in the claim are
     EVERSOURCE ENERGY                                                                    Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                     Total: $34,161.26                   Total: $14,544.00      records. See paragraph 28.
18   RGR SALES CORP.        BNY Catering, Inc.     37      1/13/2020          Administrative: $3,694.21           Administrative: $1,849.22     The amounts alleged to be
                                                                                         Secured: $0.00                     Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                       Total: $3,694.21                   Total: $1,849.22      records. See paragraph 28.




                                                                        Page 2 of 3
                 19-36300-cgm          Doc 930     Filed 08/06/20 Entered 08/06/20 15:50:38                             Main Document
                                                               Pg 46 of 47
                                                  Schedule 4 – Books and Records Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts              Proposed Claim Amounts                Reason for Objection
19   SCHINDLER ELEVATOR    Barneys New York,    5152     1/10/2020       Administrative: $110,567.35           Administrative: $21,471.10     The amounts alleged to be
     CORPORATION           Inc.                                                       Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                       Priority: $0.00                      Priority: $0.00   inconsistent with the Wind
                                                                          General Unsecured: $0.00             General Unsecured: $0.00       Down Debtors’ books and
                                                                                 Total: $110,567.35                    Total: $21,471.10      records. See paragraph 28.
20   SOFIA CASHMERES,      Barneys New York,    1043     11/1/2019        Administrative: $43,865.00          Administrative: $27,820.00      The amounts alleged to be
     LLC                   Inc.                                                      Secured: $0.00                      Secured: $0.00       owed in the claim are
                                                                                       Priority: $0.00                     Priority: $0.00    inconsistent with the Wind
                                                                      General Unsecured: $25,790.00       General Unsecured: $25,790.00       Down Debtors’ books and
                                                                                  Total: $69,655.00                   Total: $53,610.00       records. See paragraph 28.
21   SONG FOR THE MUTE     Barneys New York,    1048     11/4/2019         Administrative: $21,495.21          Administrative: $16,345.69     The amounts alleged to be
     PTY LTD               Inc.                                                       Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                   Total: $21,495.21                   Total: $16,345.69      records. See paragraph 28.
22   STARWALK              Barneys New York,    5897     3/16/2020         Administrative: $37,600.00          Administrative: $35,700.00     The amounts alleged to be
                           Inc.                                                       Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                   Total: $37,600.00                   Total: $35,700.00      records. See paragraph 28.
23   THE HARMONIST INC     Barneys New York,    4228     12/17/2019        Administrative: $40,000.00          Administrative: $22,465.20     The amounts alleged to be
                           Inc.                                                       Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                   Total: $40,000.00                   Total: $22,465.20      records. See paragraph 28.
24   WOLFORD AMERICA       Barney's, Inc.        602     12/12/2019        Administrative: $27,834.00          Administrative: $24,349.29     The amounts alleged to be
     INC.                                                                             Secured: $0.00                      Secured: $0.00      owed in the claim are
                                                                                        Priority: $0.00                     Priority: $0.00   inconsistent with the Wind
                                                                           General Unsecured: $0.00            General Unsecured: $0.00       Down Debtors’ books and
                                                                                   Total: $27,834.00                   Total: $24,349.29      records. See paragraph 28.


     TOTALS                                                                            $7,288,220.85                          $988,345.78




                                                                      Page 3 of 3
                  19-36300-cgm       Doc 930       Filed 08/06/20 Entered 08/06/20 15:50:38                     Main Document
                                                              Pg 47 of 47
                                                    Schedule 5 – Time-Barred Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed    Current Claim Amounts         Proposed Claim Amounts         Reason for Objection
1   JENNIFER KIRKMAN      Barneys New York,    5945      4/6/2020          Administrative: $0.00                    Expunged   This claim was filed after all
                          Inc.                                                  Secured: $0.00                                 applicable bar dates in these
                                                                                  Priority: $0.00                              bankruptcy cases. See
                                                                      General Unsecured: $0.00                                 paragraph 29.

                                                                                     Total: $0.00

2   STACY WESTCARR        Barneys New York,    5276     1/16/2020          Administrative: $0.00                   Expunged    This claim was filed after the
                          Inc.                                                   Secured: $0.00                                General Claims Bar Date and
                                                                                  Priority: $0.00                              Administrative Claims Bar
                                                                       General Unsecured: $0.00                                Date. See paragraph 29.

                                                                                     Total: $0.00



    TOTALS                                                                                    $0                       $0.00




                                                                     Page 1 of 1
